Per Curiam.

Powers, who had, by prpceedings under the statute, adopted an infant, Francis W. Johnson, as his son, filed a petition to remove Bournes, who had, before that time, been appointed guardian of said infant.
The reasons alleged were, that Bcurnes had failed to discharge his duty as such guardian, in this, that he had not, within three months after his appointment, made an inventory and report of the amount of the estate of his ward; nor had he loaned the same at interest, as was his duty; nor did he, in his report, account for interest upon said estate. The amount of the estate is shown. The guardian was appointed October 30, 1854. The inventory, &c.,was filed January 12,1856. The letters of guardianship were revoked.
By the statute, 2 R. S. p. 324, § 9, it is made the duty of the Court to remove a guardian who fails to file the inventory therein provided for, within three months. ■
In the case at bar, neither the removal, nor the application therefor, was made until after the report was made and approved by the Court.
If the time had then past—upon which it is not necessary *342for'us to decide—within which it was the duty of the Court to make the removal, still the failure of the guardian in his duty, in that respect, was a circumstance to be taken into consideration, in connection with the use of the estate without accounting for interest, upon the question of removal.
J. M. La Rue, for the appellant.
R. C. Gregory, for the appellee.
The judgment is affirmed with costs.